SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

644
KA 13-01863
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MATTHEW B. HORTON, DEFENDANT-APPELLANT.


DAVISON LAW OFFICE, PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL),
FOR DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Marianne
Furfure, A.J.), rendered July 9, 2013. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the second
degree and attempted kidnapping in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of grand larceny in the second degree (Penal Law §
155.40 [1]) and attempted kidnapping in the second degree (§§ 110.00,
135.20), defendant contends that his negotiated sentence is unduly
harsh and severe. Even assuming, arguendo, that defendant’s waiver of
the right to appeal does not encompass his challenge to the severity
of the sentence (see People v Maracle, 19 NY3d 925, 928), we reject
that challenge.




Entered:    June 19, 2015                          Frances E. Cafarell
                                                   Clerk of the Court